Citation Nr: 1455491	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  10-25 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for vision loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1951 to January 1955.

This case comes to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014); 38 U.S.C.A. § 7107(a)(2) (West 2014).

For the reasons below, the appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran attributes his claimed vision loss to excessive sun exposure when he was deployed to Saudi Arabia.  According to a discharge medical examination report dated November 1954, the Veteran had 20/20 vision and reported wearing glasses for six months at the time of the examination.  The 20/20 findings were noted to be without correction on the form.  Apparently a copy of this report is all that is left of the Veteran's service treatment records.  Correspondence in the Veteran's claims file indicates that his other records were destroyed in a 1973 fire at the National Personnel Records Center in St Louis, Missouri.  

To support his claim, the Veteran submitted records of private medical treatment from a Dr. Belcher in Richlands, Virginia.  The dates of treatment range from 2000 to 2007.  These records suggest that the Veteran has some degree of vision loss and they mention a diagnosis of blepharitis - "an inflammation of the eyelids"  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 225 (32d ed. 2012).   Dr. Belcher's records do not, however, indicate whether or not there is any relationship between the visual impairment documented in the records and any event, illness or injury in service.  

Relying on the report showing 20/20 vision near the time of the Veteran's discharge from the Air Force, the RO denied the Veteran's claim and he appealed to the Board.  Distant vision was also shown as 20/20 and there is no indication of correction.  The RO did not obtain a medical opinion before issuing its decision.

In view of the current findings of defective vision, the confusing notation concerning glasses at separation physical, and the lack of other records, examination is appropriate.

Dr. Belcher's records satisfy the first element needed to obtain a medical opinion - evidence of a current disorder.  The lay statements of the Veteran himself indicate that he had no trouble with his vision before joining the Air Force and that an unidentified physician told him that his vision problems related to sun exposure in Saudi Arabia.  The exit examination report indicating that the Veteran had recently started wearing glasses is consistent with his account.  In light of VA's "heightened duty" to assist a Veteran when service treatment records are lost or destroyed, see Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005), the Board finds that the Veteran has overcome the "low threshold" for establishing that his current symptoms "may be associated" with service.

At present, there is no medical opinion addressing whether the Veteran's limited vision is medically related to service or is the result of aggravation of a congenital abnormality by an in-service injury or disease.  Under these circumstances, the Board finds that a medical examination is necessary before the claim can be decided.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination with a qualified medical professional to determine whether the Veteran has a disability manifested by loss of vision.  All necessary tests and studies should be performed.  The examiner must review the Veteran's claims file, to include any relevant paperless records.  

After the examination is complete, the examiner should provide a written opinion describing the nature and etiology of the Veteran's vision disabilities, if any.  For each diagnosed disability, the examiner should also express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any vision disability had its onset in service or is otherwise related to service.  

In expressing his or her opinions, the examiner should address the Veteran's lay statements, including the statement that the Veteran had normal vision prior to service and developed problems seeing while exposed to the sun in Saudi Arabia.  The examiner is advised that the absence of corroborating clinical records may not be the determinative factor.  It should be specifically discussed as to whether any eye pathology found would be of the kind expected to be present secondary to significant sun exposure.  Would the use of some protective lens been appropriate given the 20/20 readings at separation, and would they be used after the sun exposure?

If the examiner determines that the Veteran has a vision disability or disabilities, he or she should express an opinion as to whether each diagnosed disability is a "congenital" condition, to include refractive error of the eye.  

      If the examiner determines that any diagnosed vision
disability is a congenital disease, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the condition was aggravated (permanently worsened) during service, by an intercurrent event or injury.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

2.  After the above development has been completed, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






